Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	Authorization for this Examiner’s Amendment was given in an interview with Tom Zell on August 17th, 2022.
	The application has been amended as follows:

IN THE APPLICATION
Specification
[0041]	It has been observed that providing too many clouds for a given geographical zone representation can be undesirable.  Consequently, for many cities, the number of clouds or clusters constructed should be limited to a reasonable value.  Additionally, one or more factors have been found to be useful in constructing patterns, such as clusters or clouds:
a.	Popularity can serve as one factor in constructing clouds with one possibility being to construct the clouds on the basis of visits to or check ins at corresponding points of interest.  The neighborhoods with a large number of check-ins are denoted as popular neighborhoods, and clouds could be positioned over these popular neighborhoods.  Other features could be used to assess popularity, such as the number of likes expressed for a given neighborhood on social media and/or the entropy of the check-ins distribution, i.e., large number of in-frequent visitors vs a smaller number of dedicated visitors.  Additionally, since venues in a city are typically not considered in isolation, popularity could be further assessed by considering the distribution of the categories of surrounding venues, weighted by a 2D Gaussian of arbitrary radius (e.g., r = 350 meters).
b.	Another factor considered in construction of clouds could include temporal dimension for changing the clouds constructed over time.  Temporal clouds could be constructed by splitting up check-ins throughout a given day (week-day/Saturday/Sunday) by time intervals, such as four hour intervals - four hours in the morning, four hours in the afternoon and four hours in the evening.  Different clouds could be used to represent the clouds at different times to better showcase their temporal nature to the user.  For example, clouds of the morning time could be colored yellow, afternoon red, and evening violet.
c.	Yet another factor considered in constructing clouds could include the types of interest for which a particular neighborhood is known.  Based on a collection of geo-referenced social data of images from conventional social media platforms, such as Flickr[Symbol font/0xD2], Instagram[Symbol font/0xD2] and Facebook[Symbol font/0xD2], Flickr[Symbol font/0xD2] Flickr[Symbol font/0xD2] 

Claims
1-12.	(Cancelled)

13.	(Currently amended)	A method for using a handheld computer with a screen and one or more processor circuits to navigate about a selected geographical zone, comprising:
by the one or more processor circuits, displaying, on the screen of the handheld computer, an image representative of a geographical map of the selected geographical zone, the selected geographical zone including a plurality of points of interest, each of which is associated with a location and category; wherein (a) at least two of the plurality of points of interest are clustered into at least one viewing area, (b) the at least one viewing area is distinguished by a pattern having a selected appearance that obscures the locations and categories associated with the at least two of the plurality of points of interest, and (c) the pattern having the selected appearance corresponds with at least one of a first visual state and a second visual state with the pattern obscuring the at least two of the plurality of points of interest in each one of the first and second visual states;
by the one or more processor circuits, determining, with a geographical position locating subsystem, when a user of the handheld computer has physically approached one or more of the at least two of the plurality of points of interest within a selected distance thereof; and
by the one or more processor circuits, responsive to determining that the user of the handheld computer has physically approached the one or more of the at least two of the plurality of points of interest within the selected distance, automatically changing the selected appearance of the pattern on the screen of the handheld computer from the first visual state to the second visual state (I) to reflect an extent to which the user of the handheld computer has physically approached the one or more of the at least two of the plurality of points within the selected distance and (II) at a rate of change that increases as popularity of the one or more of the at least two of the plurality of points within the selected distance, determined using geo-referenced social media data, increases.

14.	(Previously presented)	The method of claim 13 in which the pattern comprises a representation of a cloud possessing a first color, wherein said automatically changing the selected appearance of the pattern includes, by the one or more processor circuits, automatically changing the representation of the cloud from the first color to a second color with the change in color corresponding with the extent to which the user of the handheld computer has physically approached the one or more of the at least two of the plurality of points of interest within the selected distance. 

15.	(Previously presented)	The method of claim 13 in which the pattern comprises a first pattern and the geographical map is configured to include a second pattern spaced from the first pattern, further comprising by the one or more processor circuits, providing the geographical map with a visually distinguishable line connecting the first and second patterns on the screen of the handheld computer, wherein the visually distinguishable line corresponds with one of a plurality of relative distance categories.

16.	(Previously presented)	The method of claim 13 in which (d) the pattern comprises a representation of a cloud divided into a first representative part having a first color and a second representative part having a second color and (e) one part of the at least two of the plurality of points of interest are clustered into the first representative part of the cloud and another part of the at least two of the plurality of points of interest are clustered into the second representative part of the cloud, wherein: 
said automatically changing the selected appearance of the at least a portion of the pattern includes, by the one or more processor circuits, either changing the first representative part of the cloud from the first color to a third color or changing the second representative part of the cloud from the second color to the third color on the screen of the handheld computer.

17.	(Cancelled)

18.	(Previously presented)	The method of claim 13, wherein the geographical position locating subsystem uses a GPS (global positioning subsystem) to determine when the user of the handheld computer is within the selected distance.

19.	(Previously presented)	The method of claim 13 in which the pattern comprises a representation of a cloud with at least part of the representation of the cloud corresponding to a first color during a first time of a day and the at least part of the representation of the cloud corresponds to a second color during a second time of the day, wherein said automatically changing the selected appearance of the pattern includes, by the one or more processor circuits, changing the at least part of the representation of the cloud from either the first color to a third color or the second color to the third color on the screen of the handheld computer.

20.	(Previously presented)	The method of claim 13, in which the at least one viewing area on the screen of the handheld computer corresponds with at least part of a selected urban neighborhood, further comprising, by the one or more processor circuits, selecting the at least part of the selected urban neighborhood on the basis of either perceived popularity of the selected urban neighborhood or points of interest in the selected urban neighborhood.

21.	(Previously presented)	The method of claim 13, in which the user of the handheld computer has expressed personal preferences for exploring the selected geographical zone and the at least one viewing area on the screen of the handheld computer corresponds with at least part of a selected urban neighborhood, further comprising, by the one or more processor circuits,  selecting the at least part of the selected urban neighborhood on the basis of the personal preferences for exploring the selected geographical zone.

22.	(Cancelled)

23.	(Currently amended) The method of claim 13, wherein said determining includes using the geographical position locating subsystem to assess an amount of time spent by the user of the handheld computer at one or more of the at least two of the plurality of points of interest within the selected distance, and wherein said automatically changing includes automatically changing the selected appearance of the pattern from the first visual state to the second visual state when the user of the handheld computer has both physically approached the one or more of the at least two of the plurality of points of interest within the selected distance and has spent a selected amount of time within the selected distance of the one or more of the at least two of the plurality of points of interest.

24. 	(Currently amended) A method for using a handheld computer with a screen and one or more processor circuits to navigate about a selected geographical zone, comprising:
by the one or more processor circuits, displaying, on the screen of the handheld computer, an image representative of a geographical map of the selected geographical zone, the selected geographical zone including a plurality of points of interest without revealing locations or categories of the points of interest; wherein (a) a first part of the plurality of points of interest are clustered within a visual representation of a first cloud with at least a part of the first cloud being displayed as a first color to indicate that a user of the handheld computer has yet to traverse the first part of the plurality of points of interest, (b) a second part of the plurality of points of interest are clustered within a visual representation of a second cloud with at least a part of the second cloud being displayed as a second color to indicate that the user of the handheld computer has yet to traverse the second part of the plurality of points of interest, and (c) the visual representation of the first cloud is displayed as being spaced from the visual representation of the second cloud, and (d) the representation of the first cloud is visually connected to the representation of the second cloud by a visually distinguishable line with the visually distinguishable line corresponding with one of a plurality of relative distance categories;
by the one or more processor circuits, determining, with a geographical position locating subsystem, when a selected relationship exists between the user of the handheld computer and of one or more of the points of interest; 
by the one or more processor circuits, responsive to determining that the selected relationship exists between the user of the handheld computer and of one or more of the points of interest, automatically change the visual representation of the first cloud from the first color to a third color to indicate that the user of the handheld computer has traversed a physical area corresponding with the first part of the plurality of points of interest; and
by the one or more processor circuits, responsive to the user of the handheld computer being within a selected distance of one or more of the second part of the plurality of points of interest for a selected time interval, automatically changing the visual representation of the second cloud from the second color to the third color (I) to indicate that the user of the handheld computer has traversed a physical area corresponding with the second part of the plurality of points of interest and (II) at a rate of change that increases as popularity of the second part of the plurality of points of interest, determined using geo-referenced social media data, increases.

25.	(Currently amended) A method for using a handheld computer with a screen and one or more processor circuits to navigate about a selected geographical zone, comprising:
by the one or more processor circuits, displaying, on the screen of the handheld computer, an image representative of a geographical map of the selected geographical zone, the selected geographical zone including a plurality of points of interest each of which is associated with a location and a category; wherein (a) at least two of the plurality of points of interest are clustered into an area on the geographical map with the area being covered by a representation of a cloud with the cloud obscuring the location and category with which each of the plurality of points of interest is associated, and (b) the representation of the cloud corresponds with a first color in one visual state and second color in a second visual state, the cloud obscuring the locations and categories of the at least two of the plurality of points of interest in each one of the first visual state and the second visual state;
by the one or more processor circuits, determining, with a geographical position locating subsystem, if a selected physical relationship exists between the user of the handheld computer and one or more of the at least two of the plurality of points of interest; and
by the one or more processor circuits, responsive to determining that the selected physical relationship exists between the user of the handheld computer and the one or more of the at least two of the plurality of points of interest, automatically changing the visual state of the representation of the cloud from the first color to the second color (I) for visually indicating an extent to which the user of the handheld computer has physically approached the area on the geographical map in which the two of the plurality of points of interest are clustered and (II) at a rate of change that increases as popularity of the two of the plurality of points of interest, determined using geo-referenced social media data, increases.

26.	(Previously presented)	The method of claim 25, wherein said determining includes using the geographical position locating subsystem to determine when the user of the handheld computer is physically within a selected distance of the one or more of the at least two of the plurality of points of interest, and wherein said automatically changing includes automatically changing the representation of the cloud from the first visual state to the second visual state when the user of the handheld computer is within a selected distance of the one or more of the two of the plurality of points of interest.

27.	(Previously presented)	The method of claim 25, wherein said determining includes using the geographical position locating subsystem to assess an amount of time spent by the user of the handheld computer at one or more physical sites within the selected geographical zone, and wherein said automatically changing the selected appearance of the representation of the cloud from the first visual state to the second visual state when the amount of time spent by the user of the handheld computer at the one or more physical sites within the selected geographical zone exceeds a selected threshold.

28.	(Previously presented)	The method of claim 25 in which the geographical map on the screen of the handheld computer includes first and second cloud representations, further comprising, by the one or more processor circuits, providing the geographical map with a visually distinguishable line connecting the first and second cloud representations, wherein the visually distinguishable line corresponds with one of a plurality of relative distance categories.

29.	(Previously presented)	The method of claim 25 in which (i) the representation of the cloud on the screen of the handheld computer is divided into a first representative part having the first color and a second representative part having a third color and (ii) one or more of the at least two of the plurality of points of interest are disposed under the first representative part of the cloud and one or more of the at least two of the plurality of points of interest are disposed under the second representative part of the cloud, wherein:
said automatically changing the visual state of the representation of the cloud on the screen of the handheld computer includes either changing the first representative part of the cloud from the first color to the second color or changing the second representative part of the cloud from the third color to the second color.

30.	(Previously presented)	The method of claim 29, wherein said automatically changing the visual state of the representation of the cloud on the screen of the handheld computer from the first color to the second color occurs at one time during a day, and wherein said automatically changing the visual state of the representation of the cloud from the third color to the second color occurs at another time during the day.

31.	(Previously presented)	The method of claim 25, in which the representation of the cloud on the screen of the handheld computer corresponds with at least part of a selected urban neighborhood, further comprising, by the one or more processor circuits, selecting the at least part of the selected urban neighborhood on the basis of either perceived popularity of the selected urban neighborhood or points of interest in the selected urban neighborhood.

32.	(Previously presented)	The method of claim 25, in which the user of the handheld computer has expressed personal preferences for exploring the selected geographical zone on the screen of the handheld computer and the representation of the cloud corresponds with at least part of a selected urban neighborhood, further comprising, by the one or more processor circuits, selecting the at least part of the selected urban neighborhood on the basis of the personal preferences for exploring the selected geographical zone.

33.	(Previously presented)	The method of claim 25, wherein the handheld computer comprises a cellular telephonic device including the display and the one or more processor circuits and wherein each of said displaying, said determining and said automatically changing is performed on the cellular telephonic device.

34.	(Previously presented)	The method of claim 13, wherein the handheld computer comprises a cellular telephonic device including the display and the one or more processor circuits, and wherein said each of said displaying, said determining and said automatically changing is performed on the cellular telephonic device.

These claims are re-numbered claims 1 to 20.  The amendments have support in ¶[0004], ¶[0041], and ¶[0055] of the specification.

Reasons for Allowance
	The following is the Examiner’s Statement of Reasons for Allowance:
	The amended limitation “automatically changing the selected appearance of the pattern on the screen of the handheld computer from the first visual state to the second visual state … at a rate of change that increases as popularity of the one or more of the at least two of the plurality of points within the selected distance, determined using geo-referenced social media data, increases” is not taught in any cited prior art reference.
TV Tropes (NPL) teaches several ways that video games use visual representation of fog or clouds to hide unexplored areas, but does not teach using social media data or changes in the visual state based on the age or popularity of locations.  Moreover, it does not mention any dynamic visual changes at a rate of change based on the popularity of a location.
Karaoguz (EP 2287567 A1) teaches changes in visual state including based on previous visits to a location, but it does not teach any dynamic visual changes at a rate of change based on the popularity of a location.
T. Sato (US 20140052763 A1) teaches clusters of icons for locations of interest on maps, but it does not teach any dynamic visual changes at a rate of change based on the popularity of a location.
Radner (EP 2610589 A1) teaches changes in the visual state of map icons based on the user’s proximity to the locations, but it does not teach any dynamic visual changes at a rate of change based on the popularity of a location.
Rothschild (US 20180094940 A1) teaches changes in the visual state of two clusters based on whether users have visited only one of the two general areas.  However, it does not teach any dynamic visual changes at a rate of change based on the popularity of a location.
Berus (US 20100131850 A1) teaches changes in the visual appearance of portions of a map icon but does not teach any dynamic visual changes at a rate of change based on the popularity of a location.
Y. Sato (JP 3606736 B2) teaches using a cloud shape on a map but does not teach any dynamic visual changes at a rate of change based on the popularity of a location.
Kroeber (WO 2012152982 A1) teaches drawing lines to connect map icons but does not teach any dynamic visual changes in the map icons at a rate of change based on the popularity of a location. 
Jones (US 20150187127 A1) teaches changes in color based on the time of day, but does not teach any visual changes at a rate of change based on the popularity of a location.
Shelby (US 20180349413 A1) teaches changes in the visual state of a map element based on the popularity of a location, but it does not teach any visual changes at a rate of change based on the popularity of a location.  It teaches only static elements, especially in regards to the prominence of labels, and does not teach any dynamic changes in the visual state based on popularity in particular.
Gupta (US 20130079033 A1) teaches tracking the time a user spends in proximity to a location, but it does not teach changes in the visual state of an element at a rate of change based on the popularity of a location.
Bonadio (US 20030156119 A1) teaches changes in color of a visual representation based on the age of a file (¶[0083], “The process of "age coloring" the icons and/or file names allows the user to instantly see which files have been recently read or modified”), which could relate to the popularity of a particular file, especially in regards to how often users modify the file.  While this prior art reference does teach some sort of dynamic change in visual state based on some measure of popularity or recentness or age, it does not teach changes in the visual state at a rate of change based on the popularity, nor does it teach that the popularity in question is location-based.

Regarding the patent subject matter eligibility under 35 U.S.C. §101, the amended limitations in the independent claims no longer qualify as a mental process due to the claim limitations being unable to be practically performed in the human mind.  According to MPEP 2106.04(a)(2), “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.”  Accordingly, it would be difficult to argue that the human mind could perform at a pace that would render the invention practical, especially in regards to the “rate of change” and “geo-referenced social media data” limitations.  The “rate of change” limitation implies that method may operate at a faster pace than could be reasonably sustained by the human mind.  Moreover, the use of “geo-reference social media data” in this popularity determination further compounds the difficulty of performing this process mentally given the added complexity of this data.  When combined these two limitations make it difficult for the human mind to perform the method in a practical manner.  This method is now an active process, with dynamic visual changes based on complex input data from social media, rather than something static being prepared using only human senses and faculties and conventional tools like pencil and paper.  The amended limitations meaningfully limit the judicial exception (mental process) to something that it would be difficult for the human mind to perform, and as such the claims do not recite a mental process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667         

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

August 18, 2022